VACATE AND REMAND and Opinion Filed November 19, 2014




                                        S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-01128-CV

                                 EBAY, INC., Appellant
                                         V.
                               BEACHBODY, LLC., Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-01810-2014

                              MEMORANDUM OPINION
                          Before Justices Francis, Evans, and Stoddart
                                  Opinion by Justice Francis
       Before the Court is the parties’ joint motion to dismiss the appeal. We grant the motion

to the extent that we vacate the trial court’s order without regard to the merits and remand this

case to the trial court for rendition of judgment in accordance with the parties’ agreement. See

TEX. R. APP. P. 42.1(a)(2).



141128F.P05

                                                  /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

EBAY, INC., Appellant                               On Appeal from the 429th Judicial District
                                                    Court, Collin County, Texas.
No. 05-14-01128-CV         V.                       Trial Court Cause No. 429-01810-2014.
                                                    Opinion delivered by Justice Francis.
BEACHBODY, LLC., Appellee                           Justices Evans and Stoddart, participating.

       In accordance with this Court’s opinion of this date, order of the trial court is VACATED
without regard to the merits and this case is REMANDED to the trial court for rendition of
judgment in accordance with the parties’ agreement.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered November 19, 2014.




                                              –2–